Title: To Alexander Hamilton from Nathaniel Appleton, 24 November 1790
From: Appleton, Nathaniel
To: Hamilton, Alexander


Boston, November 24, 1790. “I wrote you 20 instant. This serves to transmit a Return of Certificates, Indents & bills of Old Emission rec’d into the Office in the Month of October, for which, Certificates of Funded Debt have been issued agreably to an act of Congress 4 Augst 1790 & your instructions 16th Sept last ⟨as⟩ will appear by the Abstract, herewith sent you agreably ⟨to⟩ the form H, in which are stated 137 Accounts which Accts I now transmit & the same number of Receipts for Certificates issued to the several subscribers. I also forward by the Post all the Certificates & Indents rec’d in Octo which are cancelled by crossing them with red Ink; the bills of the Old Emission are not sent for reasons given in my last.…”
